Citation Nr: 1540171	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


 INTRODUCTION

The Veteran served on active duty from October 1968 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for sleep apnea.  The Veteran did not attend a Decision Review Officer (DRO) hearing scheduled in September 2012t.  His representative at the time, a change in representation was made just prior to certification of this matter to the Board, presented argument on his behalf.  


FINDING OF FACT

The Veteran's sleep apnea first manifested during service.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between the current disability and the injury or disease incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred despite not being diagnosed during service.  38 C.F.R. § 3.303(d) (2015).

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a Veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond the natural progression of a disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To be current, a disability must be present near or at the time a claim is filed or at any time during the pendency of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed a claim for service connection for sleep apnea in March 2010.  VA and private treatment records dated around that time and thereafter show a diagnosis of sleep apnea.  More specifically, obstructive sleep apnea was diagnosed upon VA medical examination in March 2013.  Dr. F.T. indicated in letters dated in February 2010 and December 2013 having diagnosed the Veteran with obstructive sleep apnea.

Neither obstructive sleep apnea nor any other type of sleep apnea qualifies as a chronic disease.  38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2015).  Service connection cannot be presumed, notwithstanding that the Veteran served for almost 23 years after December 31, 1946, many during the periods of war known as the Vietnam Era or the Persian Gulf War.  38 U.S.C.A. §§ 101(29, 33) (West 2014); 38 C.F.R. §§ 3.2 (2015).  Service connection also cannot be premised on chronicity or continuity of symptomatology absent a chronic disease.  However, onset and persistence of relevant symptoms or even the disability itself still must be taken into account as they relate to direct service connection.

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b) (2015).  Neither sleep apnea nor obstructive sleep apnea was detected at the October 1968 entrance examination.  Therefore, the Veteran is presumed to have been sound.  The applicable inquiry thus is whether or not he incurred a relevant injury or disease during service.  

The service medical records show that The Veteran denied frequent trouble sleeping at the time of entrance examination and at an October 1981 periodic examination and June 1991 separation examination.  He also denied insomnia and morning tiredness in October 1981 and in September 1986.  Neither obstructive sleep apnea nor any other type of sleep apnea was detected upon periodic examinations in September 1972, October 1981, and September 1986 or at the June 1991 separation examination.  Neither obstructive sleep apnea nor any other type of sleep apnea was referenced in the records otherwise.

The Veteran nevertheless recounts being advised that he snored heavily during service.  He further recounts being advised that he would stop breathing for a short period and then gasp for air in his sleep by his roommate G.T. in 1980, by his then wife P.S. in 1981, and by another roommate W.F. from 1989 to 1991.  That corresponded with daytime fatigue in 1980, which he overcame by standing.  G.T., W.F., and the Veteran's daughter D.S. recounted his snoring in February 2010 statements.  W.F. and D.S. additionally recounted his gasping for air.  G.T. additionally recounted the Veteran's daytime fatigue.  In a February 2010 statement, P.S. described his snoring so heavily she slept in another room, gasping for air in his sleep, and daytime fatigue characterized by napping.

As there is no indication that the Veteran, G.T., W.F., D.S., or P.S. has a medical background, each is a lay person.  Lay evidence is competent when it concerns something personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran is competent to recount what he was told about his sleep by others.  G.T., W.F., D.S., and P.S. all are competent to recount what they observed about the Veteran's sleep directly.  All are found to be credible.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

An interest exists, as the Veteran may gain financially from this determination.  There is no indication of record of deceit, bad character, or malingering.  The recounts of the Veteran are plausible.  They are consistent with one another and with those of the other witnesses.  They finally are consistent with the recounts of his roommates and family even though they are not consistent with the service treatment records, particularly his denials of sleep issues during service.  The Veteran's roommates and family do not stand to gain financially, at least not directly, from this determination.  Their recounts also are plausible.

The Veteran has recounted continuity of sleep problems since service.  That recount is competent and credible for the reasons already discussed.  Because of that continuity, the Veteran believes there is a nexus between his service and the current sleep apnea disability.  Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It is a medical question.  The respiratory system is complex, and there are many potential causes of sleep apnea.  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran's former representative noted that VA treatment records in late 1991 and early 1992 document some difficulty sleeping.  Those records show that was deemed a psychiatric symptom rather than an indication of sleep apnea.  Dr. F.T. noted in a February 2010 and December 2013 letters that the diagnosis of sleep apnea was made in 1996.  Dr. F.T. then opined, based not on the records, but on the recounts of the Veteran's roommates and family of symptoms highly consistent with sleep apnea, that the current sleep apnea disability first manifested many years prior to the formal diagnosis.  Dr. F.T. clarified that the first manifestation was more likely than not during service.  

In contrast, it was opined by the examining doctor as part of a March 2013 VA medical examination that the Veteran's current sleep apnea disability was less likely than not related to service.  Dr. F.T.'s opinion as set forth in the first letter, the only one available then, was deemed to lack an objective basis, since diagnosis based on the statements of the Veteran's roommates and family cannot be made "with any certainty."  That his sleepiness during service could have been due to many causes, only one of which was sleep apnea, was highlighted.  So was the fact that formal diagnosis was not until approximately five years after separation from service.

Factors for assessing a medical opinion include the professional's qualifications and review of the evidence, scope of the assessment, accuracy of any factual premises relied upon, degree of certainty in the opinion, and rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Dr. F.T. possesses adequate qualifications to make an opinion, as does the VA doctor.  Both adequately assessed the Veteran prior to rendering an opinion, Dr. F.T. through treating him and the VA doctor through examining him.  There is no indication of any inaccurate factual premise in either opinion.

Both opinions were supported by a rationale.  Neither Dr. F.T. nor the VA doctor expressed doubt in the opinion rendered.  However, it appears that the VA doctor inappropriately discounted the statements of the Veteran's roommates and family.  Diagnosis need not be certain, but only at least as likely as not.  The Board finds that Dr. F.T.'s opinion is somewhat more persuasive than the opinion of the VA doctor.  Even if that were not true, there would be an approximate balance between Dr. F.T.'s positive opinion and the VA doctor's negative opinion which entitles the Veteran to resolution of reasonable doubt in favor of the claimant.

The Board finds that service connection for sleep apnea is not presumed.  However direct service connection for sleep apnea has been established.  Service connection for sleep apnea is granted.  Resolving all reasonable doubt in favor of the claimant, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


